Citation Nr: 1604836	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for paranoid schizophrenia.

2. Entitlement to service connection for paranoid schizophrenia.
 

REPRESENTATION

Veteran represented by:	Virginia Noble, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

In the June 2009 rating decision, the RO denied a claim to reopen a claim of entitlement to service connection for paranoid schizophrenia.  In July 2009 and June 2010, additional relevant private treatment records were received.  When additional evidence is received within one year of a rating decision, it relates back to the prior rating decision, as does the subsequent adjudication.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, the June 2009 rating decision did not become final, the July 2010 rating decision that adjudicated the most recent claim to reopen relates back to that decision, and the June 2009 rating decision is on appeal.

The issue of entitlement to service connection for paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A June 2006 rating decision denied the claim of entitlement to service connection for paranoid schizophrenia, no new and material evidence was received within one year of the denial, and the Veteran did not appeal the decision. 

 2. Evidence received since the June 2006 decision is new, relates to unestablished facts necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for paranoid schizophrenia. 


CONCLUSIONS OF LAW

1. The June 2006 decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim to reopen a previously denied claim for service connection for paranoid schizophrenia.  Thus, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

A June 2006 rating decision denied a claim of entitlement to service connection for paranoid schizophrenia on the basis that there was no diagnosis of schizophrenia in service and the disability was not manifest to a compensable degree within a year after discharge and had not otherwise been established to be connected to service.  The Veteran did not appeal this decision, and no new and material evidence was received within a year of the denial.  Consequently, the June 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in June 2006 consisted of the Veteran's service treatment records and private treatment records.  Since that time, additional private treatment records have been received, as well as lay statements from the Veteran and an October 2015 private medical opinion.  The October 2015 opinion is new in that it was not of record in June 2006, and it is material as it addresses the unestablished facts of a relationship between the Veteran's schizophrenia and her military service.  Thus, the evidence raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for paranoid schizophrenia has been received, and the claim to this extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for paranoid schizophrenia is reopened, and to that extent, the appeal is granted.


REMAND

The Board determines that additional development is necessary prior to the adjudication of the Veteran's service connection claim on the merits.  First, the Veteran contends that she was discharged after being insubordinate and that this behavior was a manifestation of her schizophrenia, but her service personnel records are not of record.  Therefore, the Veteran's complete personnel file (201 file) should be associated with the record.

In addition, the Veteran advised VA that she had started receiving Supplemental Security Income (SSI) from the Social Security Administration (SSA) in 2001 due to her schizophrenia.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Thus, the appeal must be remanded so that records from the SSA may be obtained.

Further, the Veteran has reported treatment at Bethesda Naval Hospital and Fort Meade, and the record reveals that requests were made to the National Personnel Records Center for records related to this treatment.  However, the Veteran's attorney argues that the searches were limited to 1986 when the Veteran also had treatment in 1985.  Consequently, additional searches should be made for records from Fort Meade and Bethesda Naval Hospital for 1985.  Moreover, it is not apparent that the medical facilities were contacted directly for the treatment notes.  Therefore, the appeal is remanded so that additional efforts may be made to obtain relevant treatment notes.

Finally, the Veteran was afforded a VA examination in July 2010, and the examiner opined that the Veteran s depression in service was secondary to her alcohol use and abuse and was not a cause of her schizophrenic condition.  The opinion does not address the Veteran's assertion regarding events in service, including her description of in-service personnel issues.  For these reasons, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be afforded another VA examination to assess the etiology of her paranoid schizophrenia.
 
Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's complete personnel file (201 file) with the record.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request records relevant to the Veteran's application and grant of SSI from the SSA.  All requests and responses, positive and negative, must be documented in the claims file.

3. Make additional requests from all appropriate sources for treatment notes from Bethesda Naval Hospital and Fort Meade for the years 1985 and 1986.  Efforts should include requests made directly to the Bethesda and Fort Meade medical facilities in question.  All requests and responses, positive and negative, must be documented in the claims file.
4. Schedule the Veteran for a VA psychiatric examination to assess the etiology of her paranoid schizophrenia.  The claims file must be made available to the examiner in conjunction with the examination.  Upon review of the record, the examiner should respond to the following: 

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's paranoid schizophrenia began in service, was caused by service, or is otherwise related to service, or that it manifested within a year of service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  In forming the opinion, the examiner must consider the Veteran's description of her behavior and symptoms in service, both at the examination and as stated in the file and address whether these are signs that her paranoid schizophrenia first manifested in service.

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


